Appeal by defendants from an order of the Supreme Court made at an Albany Special Term, and entered in the office of the clerk of the county of Sullivan July 12, 1951. The order struck from *852defendants’ answers certain new matter and separate defenses and dismissed its counterclaim under rules 102, 103, 104, and subdivisions 4, 5 and 6 of rule 109 of the Rules of Civil Practice. Most of appellants’ contentions now urged have been heretofore litigated and determined adversely. (See Kronenberg V. Sullivan Co. Steam Laundry Co., 91 N, Y. S. 2d 144, affd. 277 App. Div. 916, 278 App. Div. 726.) Order unanimously affirmed, with $25 costs and disbursements, with leave to defendants to serve amended answers within twenty days after service upon them of a copy of the order to be entered hereon together with its notice of entry. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.